DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,7,15 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Jiang(CN 107212019A; 9/29/2017). Jiang teaches a combination of sodium chlorate and bentazone.
Claim(s) 1,2,6,8,15 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Ji et al. (CN 104255786A; 1/7/2015). Ji et al. teach a combination of sodium chlorate, lactofen, fomesafen, quizalofop and auxiliary agent(excipient).
Claim(s) 1-3,5,15 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Liang(CN 104087255A; 10/8/2014). Liang teaches a combination of potassium chlorate, glufosinate and water(excipient).
Claim(s) 1,2,10 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Rumianca(IT 861757; 3/8/1969). Rumianca teaches a combination of metal chlorate and 2,4-D.
Claim(s) 1,2,7 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Chen(CN 105638779; 6/8/2016). Chen teaches a combination of sodium chlorate, atrazine and bentazone.
Claim(s) 1,2,10 and 15 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Degtyarenko(Use of a mixture of magnesium chlorate and 2,4D for defoliation and desiccation of castor-bean plants, Trudy Molodykh Nauchnykh Sotrudnikov-Krasnodarskii Nauchno- Issledovatel’skii Institut Sel’skogo Khozyaistva, 1970, Nol 2, 149-54). Degtyarenko teaches a combination of magnesium chlorate and 2,4D being applied to castor bean plant.
Claim(s) 1-4,6 and 7 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Bennet et al.(Effect of preharvest desiccants on weed seed production and viability, Weed Technology, 2000, 14(3), 530-8). Bennet et al. teach a combination of magnesium chlorate and 2,4D being applied to castor bean plant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,9-13,15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallas et al.(US 20030087764; 5/8/2003) and Han et al.(KR 2015136750; 12/08/2015). Pallas et al. at paragraphs 36-38,162,165-167, claims 1 and 7 teach a composition comprising a water soluble glyphosate salt being applied to foliage to control weeds such as Ipomoea in crop such as wheat and corn. Pallas et al. at paragraph 161, Example 120 teach that an additive such as sodium chlorate can be added to the glyphosate containing composition. Pallas et al. at claim 27 teach that additional water soluble herbicides such as acifluorfen, bentazon, 24D, flumiclorac, fomesafen, imazamethabenz, glufosinate or quinclorac can be added to composition. Pallas et al. do not exemplify a herbicidal composition comprising a water soluble glyphosate plus sodium chlorate plus additional water soluble herbicides such as acifluorfen, bentazon, 24D, flumiclorac, fomesafen, imazamethabenz, glufosinate or quinclorac being applied to plant foliage to control weeds. However, from the teaching of Pallas et al. it would have been obvious to make a such an invention since the list of herbicides and additives are finite rendering the instant combination of glyphosate plus sodium chlorate plus additional water soluble herbicides such as acifluorfen, bentazon, 24D, flumiclorac, fomesafen, imazamethabenz, glufosinate or quinclorac obvious to make and apply to plant foliage with the expectation of successfully controlling weeds since the active herbicides in the composition are all well known in the art to be effective at controlling weeds in crop. Pallas et al. do not teach a kit of herbicide and metal chlorate. Han et al. demonstrates that herbicidal kits separating chemicals are known in the art. Thus, it would have been obvious to separate metal chlorate from herbicide to prevent their interaction prior to application to plant foliage. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616